Citation Nr: 1229210	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  02-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for glaucoma of the left eye, to include as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to August 1996.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2004, August 2007, and June 2010, the Board remanded the matter for additional development.  The appeal has since been returned to the Board for review.

In July 2004, the Veteran testified at a personal hearing over which another Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.  In January 2012, the Veteran was notified that the July 2004 Veterans Law Judge is no longer employed by the Board, and was afforded the opportunity for a new hearing.  While first expressing a desire for a new hearing, he subsequently submitted a statement in May 2012, via his representative, wherein he withdrew his request for a new hearing.  Accordingly, there is no pending hearing request at this time.  See 38 C.F.R. § 20.702(e) (2011).

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No records pertinent to this appeal were found therein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this case, the Veteran seeks service connection for glaucoma of the left eye.  While he appears to primarily contend the condition is related to his service-connected diabetes mellitus, service connection on a direct basis must still be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

In an August 2007 decision/remand, the Board reopened this claim, and remanded it for further development, to include obtaining a VA medical opinion concerning the etiology of the condition.  Specifically, in Remand Directive #4, the RO/AMC was directed to obtain a medical opinion addressing, among other things, the medical probability that any glaucoma began in service. 

In response, a VA examination was conducted in June 2008, and the examiner determined that the Veteran's glaucoma of the left eye is "almost certainly age-related and genetic. He has no evidence of diabetic damage in his eyes, and he also has no contribution of his diabetes to his glaucoma."  The examiner then provided essentially the same opinion in an addendum report of August 2008, after having reviewed the claims file.  In the addendum report, the examiner stated, "the patient does not have the type of glaucoma that is related to diabetes. The glaucoma in his left eye is related to his age and to his other medical problems as risk factors."

The Board cannot find that this report substantially complies with the June 2010 remand directives.  In rendering this opinion, the examiner failed to address the Veteran's service treatment records, which document various eye problems, or provide an opinion on the issue of direct service connection.  In March 1993, the Veteran sought treatment for blurry vision.  The diagnosis rendered was, "g. suspect."  It is unclear whether "g." refers to glaucoma, but this is possible given the Veteran's presenting symptoms.  On examination in May 1996, the Veteran indicated having trouble with his eyes.  The examiner diagnosed bilateral annulus conjunctivae.  In June 1996, the Veteran complained of his vision fading out during the day, and of pressure behind the eyes.  He was diagnosed with retinoschisis of the left eye, an eye disease characterized by the abnormal splitting of the retina's neurosensory layers.  See Dorland's Illustrated Medical Dictionary 1623 (30 ed. 2003).

Further, in the June 2008 report, the VA examiner indicated that the Veteran's glaucoma is, in part, of genetic origin.  Congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  However, service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality (if a congenital or development defect, by superimposed disease or injury).  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

At present, there remains no medical opinion addressing whether the Veteran's glaucoma of the left eye is medically related to service, to include as the result of aggravation of a congenital abnormality by an in-service injury or disease.  Under these circumstances, the Board finds that the RO must obtain a supplemental medical opinion from the June 2008 VA examiner, if available.  In rendering the supplemental opinion, the examiner should include a complete rationale for the opinions expressed.  The RO should arrange for the Veteran to undergo new VA examination in connection with this claim only if the June 2008 VA examiner is not available, or the designated examiner is unable to provide the requested opinions without examining the Veteran.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  While the claims file currently includes treatment records dated through May 2008 from the VA Medical Center (VAMC) in Charleston, South Carolina, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Charleston VAMC (dated since May 2008) or other places of appropriate treatment.  Appellant should be requested to provide information concerning any pertinent treatment.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Forward the entire claims file to the VA examiner that prepared the June 2008 report for an addendum opinion.  (If that examiner is unavailable, forward records to another examiner for opinion (to include examination) as directed below.)

The examiner is to be provided access to the claims folder.  The examiner is requested to review all pertinent records associated with the claims file and to clearly indicate whether or not the Veteran's glaucoma of the left eye is a congenital condition.

If congenital, the examiner is requested to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the glaucoma was aggravated (permanently worsened beyond natural progression), by military service.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

If not congenital, the examiner should offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's glaucoma of the left eye is in any way causally related to military service.  

In rendering any opinion, the examiner must specifically consider and discuss the Veteran's service treatment records, to include the March 1993 notation of "g. suspect," the May 1996 documentation of bilateral annulus conjunctivae, and the June 1996 diagnosis of retinoschisis of the left eye.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA ophthalmological examination to obtain an opinion responsive to the question posed above.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The claims file should be made available to the examiner for review prior to entering any opinions, and the examination report should include discussion of the Veteran's documented medical history and assertions.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the RO should readjudicate the claim. All applicable laws and regulations, and all evidence, to include in the electronic claims file, should be considered.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


